Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Presley on 1/12/2020.

The application has been amended as follows: 


IN THE CLAIMS:


1-35.	(Canceled).

36.	(New)  A cartridge consisting essentially of cannabis oil and purified α-tocopherol;
wherein the quantity of the cannabis oil ranges from about 50% w/w to about 90% w/w based on the total weight of the cartridge; 
wherein the cannabis oil contains a neutral cannabinoid in an amount ranging from about 5% w/w to about 99% w/w, an acidic cannabinoid in an amount ranging from about 10% w/w to about 80% w/w, or a combination thereof; and
wherein the quantity of the purified α-tocopherol ranges from about 10% w/w to about 35% w/w based on the total weight of the cartridge.
37.	(New)  The cartridge of claim 36, wherein the quantity of the purified α-tocopherol is from about 15% w/w to about 20% w/w based on the total weight of the cartridge.

39.	(New)  The cartridge of claim 36, wherein the quantity of the purified α-tocopherol is from about 25% w/w to about 30% w/w based on the total weight of the cartridge. 
40.	(New)  The cartridge of claim 36, wherein the neutral cannabinoid is selected from the group consisting of Δ9-tetrahycrocannabinol, cannabidiol, cannabigerol, cannabichromene, and cannabinol, and wherein the acidic cannabinoid is selected from tetrahydrocannabinolic acid, cannabidiolic acid, and cannabigerolic acid.
41.	(New)  A cartridge consisting essentially of cannabis oil,  purified α-tocopherol, and one or more essential oils;
wherein the quantity of the cannabis oil ranges from about 50% w/w to about 90% w/w based on the total weight of the cartridge; 
wherein the cannabis oil contains a neutral cannabinoid in an amount ranging from about 5% w/w to about 99% w/w, an acidic cannabinoid in an amount ranging from about 10% w/w to about 80% w/w, or a combination thereof; and

42.	(New)  The cartridge of claim 41, wherein the quantity of the purified α-tocopherol is from about 15% w/w to about 20% w/w based on the total weight of the cartridge.
43.	(New)  The cartridge of claim 41, wherein the quantity of the purified α-tocopherol E is from about 20% w/w to about 25% w/w based on the total weight of the cartridge. 
44.	(New)  The cartridge of claim 41, wherein the quantity of the purified α-tocopherol is from about 25% w/w to about 30% w/w based on the total weight of the cartridge. 
45.	(New)  The cartridge of claim 41, wherein the total quantity of essential oil ranges from about 0.01% w/w to about 10% w/w based on the total weight the cartridge.
46.	(New)  The cartridge of claim 41, wherein the essential oil is lemon oil, lavender oil, peppermint oil, or a combination thereof in the cartridge.
9-tetrahycrocannabinol, cannabidiol, cannabigerol, cannabichromene, and cannabinol, and wherein the acidic cannabinoid is selected from tetrahydrocannabinolic acid, cannabidiolic acid, and cannabigerolic acid.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is CN 103005427 (of record) which teaches vitamin E and cannabis oil but not in a cartridge or at the claimed amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655